IV117th CONGRESS1st SessionH. RES. 144IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Mr. Pocan (for himself, Mr. Graves of Missouri, Ms. Bonamici, Mr. Thompson of Pennsylvania, Mrs. Bustos, Mr. Fitzpatrick, Ms. Stevens, Mr. Nadler, Mr. Van Drew, Mr. Smith of Washington, Ms. Kaptur, Mr. Beyer, Ms. Moore of Wisconsin, Ms. McCollum, Ms. Wild, Mr. Bost, Mrs. Axne, Ms. Brownley, Mr. Cartwright, Mr. Foster, Mr. Garamendi, Ms. Garcia of Texas, Ms. DeGette, Mrs. Hayes, Mr. Perlmutter, Mrs. Lee of Nevada, Mrs. Watson Coleman, Mr. Panetta, Mr. Levin of Michigan, Mr. Neguse, Mr. David Scott of Georgia, Mr. Kilmer, Mr. Bishop of Georgia, Mr. Danny K. Davis of Illinois, Mr. Casten, Ms. Titus, Mr. Gallego, Mr. Suozzi, Mr. Morelle, Ms. Schakowsky, Mr. McGovern, Mr. Grijalva, Mr. Stauber, Mr. Blumenauer, Ms. Craig, Mr. Schiff, Ms. Blunt Rochester, Ms. Scanlon, Mr. Hastings, Ms. Newman, Mr. Hill, Ms. Plaskett, Mr. Lamb, Ms. Strickland, Mr. DeFazio, Mr. Kind, Mr. Joyce of Ohio, Ms. DelBene, Mr. Sires, Mr. Crow, Mr. Stivers, Mr. Connolly, Mr. Raskin, Mrs. Napolitano, Mr. Pallone, Mr. Takano, Ms. Lee of California, Mr. Langevin, Mr. Yarmuth, Mr. Lowenthal, Ms. Houlahan, Mr. Malinowski, Mr. Espaillat, Ms. Pingree, Mr. Brown, Mr. Trone, Ms. Wilson of Florida, Mr. Sablan, Ms. Kuster, Ms. Sewell, Ms. Pressley, Mr. Auchincloss, Mr. Price of North Carolina, Mr. Carson, Mr. Payne, Ms. Wexton, Mr. Mullin, Ms. Norton, Ms. DeLauro, Ms. Adams, Mr. Kildee, Mr. Thompson of California, and Mr. Gottheimer) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of the week of February 22 through February 26, 2021, as Public Schools Week.Whereas public education is the foundation of a 21st-century democracy;Whereas the Nation’s public schools are where students come to be educated as citizens of the United States;Whereas each public school prepares the Nation’s young people to contribute to the society, economy, and citizenry of the country;Whereas 90 percent of children in the United States attend public schools;Whereas local, State, and Federal lawmakers should prioritize support for strengthening the Nation’s public schools and empower local education leaders to implement, manage, and lead school districts in partnership with educators, parents, and other local education stakeholders and learning communities;Whereas local, State, and Federal lawmakers should support such necessities as counseling, extracurricular activities, and mental health supports that are critical to help students engage in learning;Whereas inclusive and safe high-quality public schools are where children learn to think critically, problem solve, and build relationships;Whereas public schools should provide an environment where all students can succeed beginning in their earliest years, regardless of who they are or where they live;Whereas efforts should be supported to advance equity and excellence in public education and to implement continuous improvement and evidence-based practices;Whereas every child has the right to an education that helps them reach their full potential and to attend schools that offer a high-quality educational experience;Whereas stable, equitable, predictable, and adequate funding for great public schools for every student in the United States is necessary to ensure that students have inviting classrooms and school libraries with up-to-date resources as well as well-prepared and supported educators;Whereas educators include teachers, paraprofessionals, and principals who provide a well-rounded and complete curriculum and create joy in learning;Whereas the Nation’s school buildings should have class sizes small enough to allow students to receive one-on-one attention and to access support services such as health care, nutrition, and after-school programs when needed;Whereas students, teachers, and professionals make the Nation’s public schools vital components of the community;Whereas parents and communities are working hard to improve educational outcomes for children across the country; andWhereas the week of February 22 through February 26, 2021, would be an appropriate period to designate as Public Schools Week: Now, therefore, be itThat the House of Representatives supports the designation of Public Schools Week.